Citation Nr: 0943474	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to February 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability (TDIU) have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.18 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, if any error was committed with 
respect to the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

TDIU is warranted when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Since the Veteran filed his claim seeking TDIU benefits in 
May 2006, service connection has been in effect for status 
post total left knee replacement, evaluated as 60 percent 
disabling; residuals of total right knee replacement, 
evaluated as 60 percent disabling from June 1, 2006, 100 
percent pursuant to 38 C.F.R. § 4.30 from March 21, 2007 
through June 30, 2007, 100 percent schedular from July 1, 
2007 through June 30, 2008, and 60 percent disabling from 
July 1, 2008; and bilateral hearing loss, evaluated as 10 
percent disabling.  The combined disability rating for these 
conditions is 100 percent until May 31, 2006, 90 percent from 
June 1, 2006 through March 20, 2007; 100 percent from March 
21, 2007 through June 30, 2008; and 90 percent from July 1, 
2008.  As such, the Veteran meets the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  

After reviewing the evidence of record, the Board concludes 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  On his application form, filed in May 2006, 
the Veteran indicated that he had completed high school, and 
that he had worked for over forty years as a general 
contractor building houses.  The Veteran indicated that he 
has not been employed since 2001, and the evidence of record 
supports this contention.  He also indicated that he had to 
stop working in 2001 due to problems with his right knee.

Previously, the Veteran underwent a total knee arthroplasty 
on the left in November 1993 and on the right in April 2005.  
In September 2006, a VA general medical examination was 
conducted.  The examination report noted the Veteran's 
complaints of a constant dull and aching sensation in both 
his knees, which evolves with activity into sharp pains in 
the posterior aspect of the right knee and the lateral aspect 
of the left knee.  The Veteran indicated that knee pain wakes 
him up four times a night on average, and he also reported 
swelling, popping, and cracking in the knees, as well as 
giving out once in a while.  The report noted that he was 
able to walk one and one-half blocks before having to stop 
secondary to pain.  Physical examination revealed a stable 
gait with right antalgic limp.  There was tenderness with 
palpation and overall joint enlargement.  Range of motion in 
both knees was moderately limited due to pain.  The report 
concluded with diagnoses of bilateral total knee 
replacements, secondary to degenerative joint disease.  The 
VA examiner further noted that this condition results in 
severe functional impact, and that it was "at least as 
likely as not" that the Veteran would be prevented from 
gaining or sustaining the type of employment he has done in 
the past; but that it was "at least as likely as not" that 
he would not be prevented from gaining or sustaining 
employment which could accommodate his physical needs, i.e. 
very limited walking, standing, stairs, or sitting for more 
than thirty minutes.

A September 2006 VA audiological examination noted findings 
of mild sloping to profound bilateral sensorineural hearing 
loss.  The VA examiner opined that the Veteran's hearing loss 
would limit his ability to work in an environment in which he 
could not wear his hearing aids or where he must wear hearing 
protection due to excessive noise exposure.  

In March 2007, the Veteran was hospitalized for treatment of 
an infection in his right knee prosthesis area.  He underwent 
a right total knee arthroplasty resection, and received six 
weeks of antibiotics therapy.  He remained hospitalized for 
this treatment.  


In July 2007, a VA examination for joints was conducted.  The 
VA examiner noted that the Veteran's right knee reflected an 
increased disability based on his prior examination, that 
acute changes continued to be present following his surgery, 
and that he was not at maximum medical improvement.  In July 
2008, a second VA examination for joints was conducted.  
Following a physical examination, the VA examiner opined that 
the Veteran's right status post total knee replacement with 
medial psuedolaxity resulted in functional impairment with 
limited motion, with additional functional impairment due to 
pain, pain on repeated use, fatigue, weakness, lack of 
endurance and incoordination.

Under VA regulations, TDIU is warranted if the Veteran is 
unable to follow a substantially gainful occupation due his 
service-connected disabilities.  38 C.F.R. § 3.340(a)(1).  In 
this case, applying the doctrine of reasonable doubt, the 
Board finds that the evidence of record is in equipoise.  The 
September 2006 VA opinion herein was issued prior to the 
Veteran's second right knee surgery in March 2007.  Thus, it 
was based upon an incomplete factual basis.  Considering the 
Veteran's educational and employment history, his statements 
regarding his current conditions, as well as the medical 
evidence regarding the functional impairment collectively 
exhibited by his service-connected disabilities, the Board 
finds that the Veteran is unable to follow a substantially 
gainful occupation due to his service-connected disabilities.  
Accordingly, a total disability rating for compensation 
purposes based on individual unemployability is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based upon individual 
unemployability is granted.

  

____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


